DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Office Action Summary
Applicant’s amendments/arguments filed 1/4/2022 have been considered but are moot based on new grounds of rejection found upon further search and consideration and necessitated by applicant’s amendments changing the scope of the instant invention.
Claims 1-21 are pending in the instant application.
Claims 1-21 are rejected under 35 USC § 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US Pre-Grant Publication No: 20060047978) hereinafter referred to as Kawakami in view of Lim et al. (US Pre-Grant Publication No: 2012/0213361 A1) hereinafter referred to as Lim and further in view of Fuerst et al. (2012/0203242 A1) hereinafter referred to as Fuerst.

 1, Kawakami teaches A system for (Kawakami, [0011], teaches a computer system which would have a host controller/processor) and a computer-readable storage medium comprising instructions that, upon execution by the processor, cause the system to perform operations, the operations comprising: obtaining an identifier of an (Kawakami, figure 11, [0233] and [0249], teaches identification information which is the identifier, it also teaches playback and copy counters which are the usage data, and figure 12 item S55/S56, compared data from device with what is stored i.e. usage digest for the device is stored on a storage device, the cpu)
generating an expected usage digest based on the current value, the identifier, and a host secret; (Kawakami, figure 11, [0233] and [0249], teaches creating a hash value of the identification information and usage information)
comparing the expected usage digest with the usage digest and the current value with a threshold usage value; and (Kawakami, figure 11, [0233] and [0249] AND figure 12 item S55/S56, compared data from device with what is stored i.e. usage digest for the device is stored on a storage device, the cpu)
activating the accessory with the host controller responsive to the expected usage digest being identical to the usage digest and the current value satisfying the threshold usage value. (Kawakami, figure 12 item S52/S56/S58, comparing current digest with stored digest and if they coincide then allowing usage of device by converting data)
But Kawakami, does not teach detecting counterfeit accessories however Lim teaches detecting counterfeit accessories (Lim, [0028], teaches “prevent use of counterfeit accessories”, using Hash values to detect counterfeit accessories)

But Kawakami in view of Lim does not teach authenticating an accessory used to perform a therapeutic procedure and  to permit the therapeutic procedure to be performed by delivering electrical energy from the accessory to a treatment area of a patient
However, Fuerst [0073] and [0074] teaches “Authentication can include determining if a medical device is legit (and not counterfeit) as well as determining if a medical is still valid to be used (or has expired)” and “embedded with a transcutaneous electrical nerve stimulator, also known as a TENS unit, for transmitting electrical signals to the circumcision area for relieving pain electronically. In addition, or as an alternative to the TENS unit”
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Kawakami with the method of Fuerst to detect counterfeit medical device such as a TENS device, this is a substitution detecting one counterfeit device for another.

As per claim 2, Kawakami in view of Lim and Fuerst teaches The system of claim 1, wherein the instructions, when executed, further cause the system to perform additional operations, the additional operations comprising: authenticating the accessory responsive to an expected response digest being identical to a response digest generated by a device controller of the storage device, the response digest generated by the device controller based on a nonce value and a device secret, the nonce value included in a challenge received by the device controller. (Kawakami, figure 12 item S52/S56/S58, comparing current digest with stored digest and if they coincide then allowing usage of device by converting data and [0244] teaches a random number used for key creation which is part of the digest which is compared)

As per claim 3, Kawakami in view of Lim and Fuerst teaches The system of claim 2, wherein authenticating the accessory comprises: determining the device secret based on the identifier and the host secret using a cryptographic hash function. (Kawakami, figures 11 and 12, teach having a device key which would be a secret and is part of the digest, the cpu which does the comparison would also have the key i.e. secret)

As per claim 4, Kawakami in view of Lim and Fuerst teaches The system of claim 1, wherein the accessory forms part of a propagation path of an energy-based therapeutic device configured to deliver radio-frequency energy to the treatment area of the patient. (Kawakami, figure 12 item S52/S56/S58, comparing current digest with stored digest and if they coincide then allowing usage of device by converting data, since the data is converted and played that is the propagation path and device playing music is energy-based therapeutic device and Fuerst [0073] and [0074] teaches “Authentication can include determining if a medical device is legit (and not counterfeit) as well as determining if a medical is still valid to be used (or has expired)” and “embedded with a transcutaneous electrical nerve stimulator, also known as a TENS unit, for transmitting electrical signals to the circumcision area for relieving pain electronically. In addition, or as an alternative to the TENS unit”)

As per claim 5, Kawakami in view of Lim and Fuerst teaches The system of claim 1, wherein the instructions, when executed, further cause the system to perform additional operations, the additional operations comprising: monitoring the current value relative to the threshold usage value while the accessory is operating; and deactivating the accessory when the current value breaches the threshold usage value. (Kawakami, figure 12 item S53 teaches if value does not coincide to not play content and to display a message)

As per claim 6, Kawakami in view of Lim and Fuerst teaches The system of claim 1, wherein the instructions, when executed, further cause the system to perform additional operations, the additional operations comprising: transmitting a write command to a device controller of the storage device the write command including data that updates the current value based on operation of the accessory subsequent to the host controller activating the accessory; and in response to the write command, receiving a challenge from the device controller that includes a nonce value. (Kawakami, figures 11 and 12 and [0278], teaches incrementing the counter value which is stored in the digest)

As per claim 7, Kawakami in view of Lim and Fuerst teaches The system of claim 6, wherein the device controller updates the current value in the storage device with the data responsive to a response digest being identical to an expected response digest generated by the device controller, the expected response digest generated by the device controller based on the nonce value, the data, and a device secret. (Kawakami, figure 11, [0233] and [0249] AND figure 12 item S55/S56, compared data from device with what is stored i.e. usage digest for the device is stored on a storage device, the cpu)

As per claim 8, Kawakami in view of Lim and Fuerst teaches The system of claim 6, wherein the write command further includes an updated usage digest that is generated based on an updated current value, the identifier, and the host secret. (Kawakami, figures 11 and 12 and [0278], teaches incrementing the counter value which is stored in the digest)

 claim 9, Kawakami in view of Lim and Fuerst teaches The system of claim 1, wherein the accessory is a replaceable treatment tip of an energy-based therapeutic device, and the treatment tip is configured to deliver radio-frequency energy to the treatment area of the patient. (Kawakami, figure 1, and [0004], shows that the music media is removable and Fuerst [0073] and [0074] teaches “Authentication can include determining if a medical device is legit (and not counterfeit) as well as determining if a medical is still valid to be used (or has expired)” and “embedded with a transcutaneous electrical nerve stimulator, also known as a TENS unit, for transmitting electrical signals to the circumcision area for relieving pain electronically. In addition, or as an alternative to the TENS unit”)

As per claim 11, Kawakami in view of Lim and Fuerst teaches The system of claim 1, wherein operation of a host system degrades a functional state of the accessory when the accessory is coupled to a host system. (Kawakami, figure 12 item S53 teaches if value does not coincide to not play content and to display a message, not playing the content is degrading the device as it can’t be played)

Claim 11, teaches the method claim of the system claim 1 and is rejected using the same rational.

Claim 12, teaches the method claim of the system claim 2 and is rejected using the same rational.

Claim 13, teaches the method claim of the system claim 3 and is rejected using the same rational.

 claim 14, Kawakami in view of Lim and Fuerst teaches The method of claim 12, wherein authenticating the accessory comprises: verifying that the identifier is one of a plurality of authorized identifiers. (Kawakami, figure 11, shows multiple file names)

Claim 15, teaches the method claim of the system claim 4 and is rejected using the same rational.

Claim 16, teaches the method claim of the system claim 5 and is rejected using the same rational.

Claim 17, teaches the method claim of the system claim 6 and is rejected using the same rational.

Claim 18, teaches the method claim of the system claim 7 and is rejected using the same rational.

Claim 19, teaches the method claim of the system claim 8 and is rejected using the same rational.

Claim 20, teaches non-transitory computer-readable storage medium claim of the system claim 8 and is rejected using the same rational.

As per claim 14, Kawakami in view of Lim and Fuerst teaches The system of claim 1, wherein the usage data corresponds to a number of times or an aggregate amount of time that the electrical energy (Kawakami, figure 11, [0233] and [0249] AND figure 12 item S55/S56, compared data from device with what is stored i.e. usage digest for the device is stored on a storage device, the cpu and Fuerst [0073] and [0074] teaches “Authentication can include determining if a medical device is legit (and not counterfeit) as well as determining if a medical is still valid to be used (or has expired)” and “embedded with a transcutaneous electrical nerve stimulator, also known as a TENS unit, for transmitting electrical signals to the circumcision area for relieving pain electronically. In addition, or as an alternative to the TENS unit”)

Other Related Art
Strand (US patent 8,551,186) teaches “In one embodiment, the challenge generator 204 generates the challenge based on user data stored in the data store 210. In one embodiment, the challenge may include a question about a list of items having at least one counterfeit item and at least one valid item. For example, an electronic book reader may include a list of reading items having at least one reading item that the owner has read or purchased and at least one reading item that the owner has not read or purchased. The user can successfully answer the question by identifying which ones of the list of reading items the owner has read or purchased. In another embodiment, the usage data stored in the data store 210 is a history of purchase items by the owner and the challenge includes a list having at least one of the purchase items from the history and at least one counterfeit purchase item. The challenge requires the user to correctly identify one or all of the purchase items from the list. For example, the challenge may require the user to mark only the correct purchase items in the list. In another embodiment, the usage data stored in the data store 210 is a history of recently consumed items by the owner and the challenge includes a list having at least one of the recently consumed items from the history and at least one counterfeit consumed item. The challenge requires the user to correctly identify one or all of the consumed items from the list. In another embodiment, the usage data 
Huebler (US 20120222094 A1) teaches “Apart from the advantages extensively described at the outset concerning the commercial attractiveness of bringing into circulation pirated products (that is to say counterfeit or refilled ink cartridges) this has the advantage that for ink cartridges, which between purchase and actual usage are lost or become completely unusable (for example due to damage, obsolescence from being held in stock too long, and so on), the user only has to pay the considerably lower purchase price and thus suffers a lower commercial loss than with conventional systems where the full usage price has to be paid at the time of purchase of the ink cartridge.”
Teplinsky (US 20170262860 A1) teaches “As discussed above, test data comparison 136 may in some embodiments use a large suite of test data. However, usage of a large suite of test data may increase the sensitivity of counterfeit detection to normal process variations within legitimate manufacturing flow(s), possibly resulting in classification of non -counterfeit items as counterfeit. Therefore, in these embodiments, and possibly even in embodiments with more limited test data, second items for which second test data is obtained may be carefully determined, in order to reduce the likelihood that detected fundamental changes in testing response were in reality caused by a normal variation in manufacturing process between the first item and the second items. For example, reference items may be items that are associated with manufacturing data that is identical and/or similar to that presumably associated with the first item. Assuming identical and/or similar manufacturing data, the reference items and the first item may be expected to have been manufactured (to date) under a 
Harada (2003/0009681) teaches “Here, the second encryption unit in the server apparatus encrypts the title key and usage condition related information according to the public key encryption method, using the distribution public key, to generate an encrypted title key and encrypted usage condition related information. Here, the usage condition related information includes at least one of (a) a usage condition data digest value, and (b) a usage condition key used in encryption and decryption of the usage condition data. When the usage condition related information includes the usage condition data digest value, the second encryption unit generates the usage condition data digest value by applying a hash function to the usage condition data. When the usage condition related information includes the usage condition key, the second encryption unit encrypts the usage condition data according to a common key encryption method, using the usage condition key. The obtaining unit in the recording medium apparatus obtains the encrypted title key and the encrypted usage condition related information from the server apparatus. When the usage condition related information includes only the usage condition data digest value, the obtaining unit further obtains the usage condition data. When the usage condition related information includes the usage condition key, the obtaining unit obtains the encrypted usage condition data. The second decryption unit decrypts the encrypted title key and the encrypted usage condition related information according to the public key encryption method, using the distribution secret key. When the decrypted usage condition related information includes the usage condition key, the second decryption unit decrypts the encrypted usage condition data according to the common key method, using the usage condition key, to obtain usage condition data. When the usage condition related information includes the usage condition data digest value, the second decryption unit applies the hash function to the usage condition data to generate a usage condition data reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492